AO 245]3 (Rev 05!15/2[)18) Judgmcnl in a Criminal Petty Case (Modified} Page l of 1

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Alter November 1, 1987)

Noe HemandeZ_AmS Case Number: 3:18-rnj-22983-BLM

Michael J l\/IcCabe

Defendant ’s A£!Omey
REGISTRATION NO. 81301298

THE DEFENDANT:
§ pleaded guilty to count(s) 1 Of COmplaint

§ vvas found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), vvhich involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s[
8:1325 ILLEGAL ENTRY (Misdemeanor) l

§ The defendant has been found not guilty on count(s)
§ Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

§ Assessment: $10 WAIVED § Fine: WAIVED
§ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all tines, restitution, costs, and special assessments
imposed by thisjudgrnent are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Tuesday, December 4, 2018
Date of Imposition of Sentence

§§:"ELMS - _
DEC 04 Zgig %M§:MAJOR

UNITED STATES MAGISTRATE JUDGE

 

 

 

 

 

 

`Cl_i_“:`-l!\' UES L)lSl`HiCT C.`.(JUH l'
S$Uli'il;$€i`-l D|{`:`.`I‘Rl€`l Ol': CAL|i-f)HN|A

3 l..._ . ,_.t- DH"-JTY 3:13-mj-22983-BLM

 

 

 

 

